1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SEAN M.,                                            Case No.: 3:18-cv-02272-GPC (RNB)
12                                      Plaintiff,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION REGARDING
                                                         CROSS-MOTIONS FOR SUMMARY
14   NANCY A. BERRYHILL, Acting
                                                         JUDGMENT
     Commissioner of Social Security,
15
                                      Defendant.         (ECF Nos. 12, 15)
16
17
18         This Report and Recommendation is submitted to the Honorable Gonzalo P. Curiel,
19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule
20   72.1(c) of the United States District Court for the Southern District of California.
21         On September 28, 2018, plaintiff filed a Complaint pursuant to 42 U.S.C. § 405(g)
22   seeking judicial review of a decision by the Commissioner of Social Security denying his
23   application for a period of disability and disability insurance benefits. (ECF No. 1.)
24         Now pending before the Court and ready for decision are the parties’ cross-motions
25   for summary judgment. For the reasons set forth herein, the Court RECOMMENDS that
26   plaintiff’s motion for summary judgment be GRANTED, that the Commissioner’s cross-
27   motion for summary judgment be DENIED, and that Judgment be entered reversing the
28

                                                     1
                                                                             3:18-cv-02272-GPC (RNB)
1    decision of the Commissioner and remanding this matter for further administrative
2    proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
3
4                                   PROCEDURAL BACKGROUND
5          On July 7, 2014, plaintiff filed an application for a period of disability and disability
6    insurance benefits under Title II of the Social Security Act, alleging disability beginning
7    May 17, 2013. (Certified Administrative Record [“AR”] 257-58.) After his claim was
8    denied initially and upon reconsideration (AR 193-96, 200-05), plaintiff requested an
9    administrative hearing before an administrative law judge (“ALJ”). (AR 206-07.) An
10   administrative hearing was held on February 1, 2017. Plaintiff appeared at the hearing
11   with counsel, and testimony was taken from him, a medical expert (“ME”), and a
12   vocational expert (“VE”). (AR 102-65.)1
13         As reflected in his April 19, 2017 hearing decision, the ALJ found that plaintiff had
14   not been under a disability, as defined in the Social Security Act, from the alleged onset
15   date of May 17, 2013 through the date of the decision. (AR 64-75.) The ALJ’s decision
16   became the final decision of the Commissioner on May 22, 2018, when the Appeals
17   Council denied plaintiff’s request for review.       (AR 7-13.)     This timely civil action
18   followed.2
19
20
21
22   1
            At the outset of the administrative hearing, plaintiff’s counsel advised that the
23   medical record was not complete in that there were missing “psych records” from Kaiser.
     The ALJ responded that he would afford plaintiff an additional two weeks to submit the
24
     missing records. (See AR 105-06.) Plaintiff subsequently did submit additional medical
25   records, including a psychological assessment and treatment notes from Dr. Martin Magy,
     a clinical psychologist (AR 1001-14), and some additional treatment records from Kaiser
26
     (AR 1015-84).
27
     2
           On August 31, 2018, the Appeals Council granted plaintiff’s request for a 30-day
28   extension of time. (See AR 1.)
                                                   2
                                                                              3:18-cv-02272-GPC (RNB)
1
2                              SUMMARY OF THE ALJ’S FINDINGS
3          In rendering his decision, the ALJ followed the Commissioner’s five-step sequential
4    evaluation process. See 20 C.F.R. § 404.1520.3 At step one, the ALJ found that plaintiff
5    had not engaged in substantial gainful activity since May 17, 2013, his alleged onset date.
6    (AR 66.)
7          At step two, the ALJ found that plaintiff had the following severe impairments: right
8    shoulder impairments, anxiety disorder, and depressive disorder. (AR 66.)
9          At step three, the ALJ found that plaintiff did not have an impairment or combination
10   of impairments that met or medically equaled the severity of one of the impairments listed
11   in the Commissioner’s Listing of Impairments. (AR 67.)
12         Next, the ALJ determined that plaintiff had the residual functional capacity (“RFC”)
13   to perform light work as defined in 20 C.F.R. § 404.1567(b), except as follows:
14         “[He] can occasionally climb ramps or stairs. He can sit for four hours at one
           time. He can occasionally reach overhead with his dominant upper extremity.
15
           He can never crouch, crawl, or climb ladders, ropes, and scaffolds. [He]
16         should avoid concentrated exposure to noise (a typical office environment is
           an example of an acceptable environment) and all exposure to hazards, such
17
           as moving machinery or unprotected heights. [He] is capable of frequently
18         operating an automatic transmission vehicle. [He] is limited to understanding,
           remembering, and carrying out simple, routine, and repetitive tasks, with
19
           standard industry work breaks every two hours.” (AR 69.)
20
21         For purposes of his step four determination, the ALJ adduced and accepted the VE’s
22   testimony that a hypothetical person with plaintiff’s vocational profile and RFC would be
23   unable to perform plaintiff’s past relevant work. (AR 73-74.)
24         The ALJ then proceeded to step five of the sequential evaluation process. Based on
25   the VE’s testimony that a hypothetical person with plaintiff’s vocational profile and RFC
26
27
     3
            Unless otherwise indicated, all references herein to the Commissioner’s regulations
28   are to the regulations in effect at the time of the ALJ’s decision.
                                                  3
                                                                           3:18-cv-02272-GPC (RNB)
1    could perform the requirements of representative occupations that existed in significant
2    numbers in the national economy (i.e., information clerk, usher, and merchandise marker),
3    the ALJ found that plaintiff was not disabled. (AR 74-75.)
4
5                                      SOLE ISSUE IN DISPUTE
6          Plaintiff contends that, without the support of a medical opinion, the ALJ’s
7    determination of plaintiff’s mental RFC cannot be deemed based on substantial evidence.
8
9                                      STANDARD OF REVIEW
10         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
11   determine whether the Commissioner’s findings are supported by substantial evidence and
12   whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
13   (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less than a
14   preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec’y of
15   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
16   “such relevant evidence as a reasonable mind might accept as adequate to support a
17   conclusion.” Richardson, 402 U.S. at 401. This Court must review the record as a whole
18   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
19   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
20   the Commissioner’s decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
21   (9th Cir. 1984).
22
23                                            DISCUSSION
24         In Social Security cases, the ALJ has a special, independent duty to develop the
25   record fully and fairly and to assure that the claimant’s interests are considered, and this
26   special duty exists even when the claimant is represented by counsel. See, e.g., Garcia v.
27   Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014); Tonapetyan v. Halter, 242 F.3d
28   1144, 1150 (9th Cir.2001); Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996); Brown

                                                  4
                                                                            3:18-cv-02272-GPC (RNB)
1    v. Heckler, 713 F.2d 441, 443 (9th Cir.1983). “The ALJ must develop the record when
2    there is ambiguous evidence or when the record is inadequate to allow for proper evaluation
3    of the evidence.” McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (quoting Mayes v.
4    Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001)).
5          The Court is mindful of authority for the proposition that an ALJ may satisfy this
6    duty to develop the record by keeping the post-hearing record open for supplemental
7    medical evidence. See Tonapetyan, 242 F.3d at 1150; Tidwell v. Apfel, 161 F.3d 599, 602
8    (9th Cir. 1998). Here, as noted above, the ALJ did keep the post-hearing record open so
9    that plaintiff’s counsel could submit the missing “psych records” he had referenced at the
10   outset of the administrative hearing. (See AR 105-06.)
11         However, as also noted above, at step two of the sequential evaluation process, the
12   ALJ proceeded to find, based on the medical evidence of record, that plaintiff inter alia
13   had severe mental impairments (i.e., anxiety disorder and depression). (See AR 66.) Under
14   the Commissioner’s regulations, an impairment is severe only if it significantly limits the
15   claimant’s physical or mental ability to do basic work activities.          See 20 C.F.R. §
16   405.1520(c) (emphasis added). Basic work activities are “abilities and aptitudes necessary
17   to do most jobs,” including mental activities such as understanding, carrying out, and
18   remembering simple instructions; use of judgment; responding appropriately to
19   supervision, co-workers, and usual work situations; and dealing with changes in a routine
20   work setting. See Social Security Ruling (“SSR”) 85-28.4
21         Neither the post-hearing medical records nor any other medical evidence before the
22   ALJ included an opinion regarding plaintiff’s work-related limitations due to his severe
23   mental impairments or an assessment of plaintiff’s mental RFC. While the Commissioner
24   is correct in asserting that, under the regulations, the ordering of a consultative examination
25
26
27   4
           Social Security Rulings are binding on ALJs. See Terry v. Sullivan, 903 F.2d 1273,
     1275 n.1 (9th Cir. 1990).
28

                                                    5
                                                                               3:18-cv-02272-GPC (RNB)
1    is discretionary (see 20 C.F.R. § 404.1517), the Court finds that the ALJ’s failure to either
2    follow up with plaintiff’s mental health treating doctors or order a consultative examination
3    in this instance (a) constituted a violation of the ALJ’s special duty to fully and fairly
4    develop the record, and (b) resulted in a decision that was not supported by substantial
5    evidence, but rather was based on pure conjecture. See, e.g., Molina v. Berryhill, 2018 WL
6    6421287, at *4 (E.D. Cal. Dec. 6, 2018) (holding that ALJ’s RFC determination was not
7    supported by substantial evidence when ALJ made her own evaluation of the functional
8    limitations caused by the claimant’s diagnosed impairments without further developing the
9    record through a consultative examination); Rivera v. Berryhill, 2017 WL 5054656, at *4-
10   *5 (C.D. Cal. Oct. 31, 2017) (holding that ALJ’s RFC determination was not supported by
11   substantial evidence where the treatment records did not provide sufficient indications of
12   the claimant’s functional limitations and no physician who had reviewed the medical
13   records had provided an opinion regarding any functional limitations); Hayes v. Colvin,
14   2016 WL 11281409, at *5-*8 (S.D. Cal. Dec. 19, 2016) (holding that ALJ’s RFC
15   determination regarding the claimant’s right knee impairment was not based on substantial
16   evidence and that ALJ had failed to sufficiently develop the record where no physician had
17   opined as to the claimant’s functional limitations or his ability to perform sustained work),
18   Report and Recommendation Adopted by 2017 WL 781580 (S.D. Cal. Mar. 1, 2017); de
19   Lopez v. Astrue, 643 F. Supp. 2d 1178, 1184 (C.D. Cal. 2009) (holding that ALJ failed in
20   his duty to fully and fairly develop the record where the administrative record did not
21   contain any opinion by a treating or examining physician regarding the claimant’s RFC).
22
23                           CONCLUSION AND RECOMMENDATION
24         The law is well established that the decision whether to remand for further
25   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
26   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599,
27   603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for
28   further proceedings is warranted where additional administrative proceedings could

                                                   6
                                                                             3:18-cv-02272-GPC (RNB)
1    remedy defects in the decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir.
2    1984); Lewin, 654 F.2d at 635. Remand for the payment of benefits is appropriate where
3    no useful purpose would be served by further administrative proceedings, Kornock v.
4    Harris, 648 F.2d 525, 527 (9th Cir. 1980); where the record has been fully developed,
5    Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); or where remand would
6    unnecessarily delay the receipt of benefits to which the disabled plaintiff is entitled, Bilby
7    v. Schweiker, 762 F.2d 716, 719 (9th Cir. 1985).
8          Here, the Court has found that the record has not been fully developed with respect
9    to the functional limitations resulting from plaintiff’s severe medically determinable
10   mental impairments.
11         This Court therefore RECOMMENDS that plaintiff’s motion for summary
12   judgment be GRANTED, that the Commissioner’s cross-motion for summary judgment
13   be DENIED, and that Judgment be entered reversing the decision of the Commissioner
14   and remanding this matter for further administrative proceedings pursuant to sentence four
15   of 42 U.S.C. § 405(g).
16         Any party having objections to the Court’s proposed findings and recommendations
17   shall serve and file specific written objections within 14 days after being served with a
18   copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b)(2). The objections
19   should be captioned “Objections to Report and Recommendation.” A party may respond
20   to the other party’s objections within 14 days after being served with a copy of the
21   objections. See id.
22         IT IS SO ORDERED.
23
24   Dated: June 11, 2019                          _________________________________
                                                   ROBERT N. BLOCK
25                                                 United States Magistrate Judge
26
27
28

                                                   7
                                                                              3:18-cv-02272-GPC (RNB)
